Form 177 − fnldec

                                    UNITED STATES BANKRUPTCY COURT


District of New Jersey
401 Market Street
Camden, NJ 08102

                                          Case No.: 20−21679−JNP
                                          Chapter: 7
                                          Judge: Jerrold N. Poslusny Jr.

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Elizabeth K Hammerle
   1250 Union Avenue
   Pennsauken, NJ 08110
Social Security No.:
   xxx−xx−2028
Employer's Tax I.D. No.:


                                                    FINAL DECREE



       The estate of the above named debtor(s) has been fully administered.

       If this case is a Chapter 11 or 13, the deposit required by the plan will be distributed, and it is

       ORDERED that Andrew Sklar is discharged as trustee of the estate of the above named debtor(s) and the bond
is canceled; and the case of the above named debtor(s) is closed.


Dated: January 15, 2021                         Jerrold N. Poslusny Jr.
                                                Judge, United States Bankruptcy Court
